Exhibit 10-F

INVESTMENT AGREEMENT

          This Investment Agreement (the “Agreement”) is made and entered into
on this 18th day of December, 2002 (the “Effective Date”), by and between ZILA,
INC., a Delaware corporation (“Zila”), and PHARMABIO DEVELOPMENT, INC., a North
Carolinacorporation (“PharmaBio”). 

RECITALS

          A.     Zila seeks to enter into a General Services Agreement (the
“GSA”) with Quintiles, Inc., a North Carolina corporation and an affiliate of
PharmaBio (“Quintiles”), whereby Quintiles will perform services relating to “A
Phase III Study of Toluidine Blue Rinse as an Aid to the Detection of Locally
Recurrent or New Primary Oral Cavity Cancers and Cancer In Situ (Protocol
ZIL-301)”(the “Project”).

          B.     PharmaBio is willing to enter into this Agreement to provide to
Zila the $500,000 investment in consideration of the royalties to be paid by
Zila hereunder .

AGREEMENTS

          The parties hereby agree as follows:

          1.     Investment.  Within 30 days from the Effective Date, PharmaBio
shall remit to Zila a cash payment of $500,000 (the “Investment”). 

          2.     Royalty to PharmaBio.  In return for the Investment, Zila
agrees to pay to PharmaBio an amount equal to 5% of all net sales of the OraTest
product (the “Product”) in the European Union and the United States (the
“Royalty”). When used herein, the term “Product” refers to OraTest and the
underlying oral technology, as that brand name may change from time-to-time, for
any and all indications, and regardless of whether the sales are generated
directly by Zila or any partner or assignee of Zila. The Royalty shall be
subject to the following cap: (a) the aggregate total Royalty shall be capped at
$1 million if Zila has made $1 million worth of payments to PharmaBio by the
fifth anniversary of the Effective Date; or (b) the aggregate total Royalty
shall be capped at $1.25 million if Zila has made less than $1 million in
payments to PharmaBio by the fifth anniversary of the Effective Date.  Upon
reaching the applicable Royalty cap, Zila’s obligation to pay any further
Royalties to PharmaBio shall terminate.  The Royalty shall be calculated on a
quarterly basis ending on the last day of each of Zila’s fiscal quarters, and
shall be paid by Zila within 60 days from the end of the applicable quarter.

          3.     Clinical Trial.  Zila agrees to enter into the GSA with
Quintiles.  In the event Zila terminates the GSA within twelve (12) months
following its execution, for reasons other than cause, or Quintiles terminates
the GSA for cause, then PharmaBio shall have the right, but not



--------------------------------------------------------------------------------

obligation, to terminate this Agreement.  This option must be exercised in
writing within thirty (30) days following the termination.  If PharmaBio
exercises such right, then (i) Zila shall immediately, but in no event less than
ten (30) days, pay to PharmaBio a cash payment equal to $500,000 (less any
amounts received by PharmaBio as royalty payments through the date of option
exercise), and (ii) PharmaBio’s right to royalty payments shall terminate.



--------------------------------------------------------------------------------

          4.     Confidentiality and Publicity.  Neither party may discuss or
disclose any information, or originate any publicity, news release, or other
public announcement, written or oral, whether to the public press, stockholders,
or otherwise, regarding the terms and conditions of this Agreement, or the
performance by either party of its obligations under this Agreement.  However,
the parties may discuss, disclose, or originate publicity, news releases, or
other public announcements relating to information which (a) is or becomes
generally available to the public other than as the result of an unauthorized
disclosure by either party; (b) becomes available to either party in a manner
that is not in contravention of any applicable laws from a source that is not
bound by a confidential relationship with the other party; or (c) either party
reasonably determines is appropriate for disclosure under any applicable law or
is required to be disclosed by any law, court order, or other legal process,
including, without limitation, federal securities laws.  With respect to
disclosure under item (c) above, the disclosing party will notify  the
nondisclosing  party of its obligations to disclose and (i) the non-disclosing
party shall have the right to confirm through an opinion of the disclosing
party’s counsel of the obligation to disclose, and (ii) the parties will
coordinate all such disclosures to the reasonable satisfaction of both the
parties. Zila shall provide PharmaBio reasonable information regarding marketing
plans for the Product.

          5.     Binding Agreement and Assignment.  This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.  Neither party may assign any of its rights or
obligations under this Agreement to any individual or entity without the express
written consent of the other party.  Without limiting the foregoing, Zila cannot
assign any rights with respect to the Product without securing from the assignee
an acknowledgement of the obligations under this Agreement.  In the event of any
assignment by Zila, Zila shall remain bound by the royalty obligation contained
herein.

          6.     Entire Agreement, Headings, and Modification.  This Agreement
contains the entire understandings of the parties with respect to the subject
matter herein, and supersedes all previous agreements (oral and written),
negotiations, and discussions.  The descriptive headings of the sections of this
Agreement are inserted for convenience only and shall not control or affect the
meaning or construction of any provision hereof.  Any modifications or
amendments to this Agreement must be in writing and signed by both parties.

          7.     Choice of Law.  This Agreement shall be construed, governed,
interpreted, and applied in accordance with the laws of the State of North
Carolina, exclusive of its conflicts of law provisions. 

          8.     Waiver.  The waiver by either Party of the breach of any
covenant or provision in this Agreement shall not operate or be construed as a
waiver of any subsequent breach by either party.

          9.     Severability.  In the event a court of competent jurisdiction
declares any term or provision of this Agreement to be invalid or unenforceable
for any reason, this Agreement will remain in full force and effect, and either:
(a) the invalid or unenforceable provision(s) will be modified to the minimum
extent necessary to make such provision(s) valid and enforceable; or (b) if such
a modification is not possible, this Agreement will be interpreted as if such
invalid or unenforceable provision(s) were not a part of this Agreement.



--------------------------------------------------------------------------------

          10.    Counterparts.  This Agreement may be executed in any number of
counterparts, all of which will constitute one and the same instrument, and will
be an original of this Agreement.

[Signatures on Following Page]



--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, this Agreement has been executed by the parties
hereto through their duly authorized officers as of the Effective Date.

ZILA, INC.

PHARMABIO DEVELOPMENT, INC.

 

 

By:

/s/ DOUGLAS BURKETT Ph. D.

 

By:

/s/ PAUL CASEY

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Name:

Douglas Burkett Ph. D.

 

Name:

Paul Casey

 

Title:

Chairman and President

 

Title:

Vice-President

 
